Citation Nr: 1512397	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969 and from July 1969 to September 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied entitlement to a total disability rating based on individual unemployability.  

In September 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a total disability rating based on individual unemployability.  He is currently service connected for traumatic arthritis of the lumbar spine with compression fracture T11-12; degenerative arthritis of the cervical spine; degenerative arthritis of the metatarsophalangeal joints of the feet, pes planus; pulmonary restrictive disease; status post anterior dislocation of the left hip with degenerative joint disease, status post blast injury with tactile sensation deficit, soft tissue deficits, grip weakness and degenerative changes of distal phalanx of the left thumb; tinnitus; hearing loss, dysthymia; degenerative changes of the first metacarpal joint of the right thumb; degenerative joint disease of each knee; a right wrist postoperative carpal tunnel release scar; and degenerative arthritis of the index, long, ring and little fingers of the right hand.  VA has assigned separate ratings reflecting the severity of the current symptoms of each of the listed disabilities, ranging from 40 percent disabling to noncompensable.  His most disabling disorder is lumbar arthritis, evaluated as 40 percent disabling.  His combined disability rating is 90 percent.

Total disability ratings based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2014).

For assistance in deciding whether his disabilities make him unemployable, the RO arranged for the Veteran to be examined by a series of medical professionals in May 2010.  More than one examiner was needed due to the diverse nature of his service-connected disorders.  For example, an audiologist was asked to assess hearing loss severity, a psychologist for dysthymia, etc.  According to the examination reports, many of his disabilities prevent him from performing work that requires prolonged walking, standing or heavy lifting.  But all of the reports concluded that his disabilities would not prevent employment that requires only sedentary or light duties.  Unfortunately, none of these examination reports looked at the global combined impact of all of the appellant's service connected disorders. 

The Veteran has submitted the letter from a private internist dated in September 2013.  This physician opined that, primarily as a result of joint pain and restrictive lung disease "even sedentary employment would be difficult for him in view of the issues that he has."  In his hearing testimony, the Veteran said that the severity of his breathing problems and joint pain had increased since the May 2010 examinations.  He further testified that he would be willing to report to another examination to establish this.  

From the evidence available to the Board, it is not clear whether the Veteran could or could not obtain substantially gainful employment in a sedentary field.  At the hearing, the Veteran indicated that his occupation in the service was to supervise construction and repair workers, and that he was unable to secure similar civilian employment, because employers were only interested in applicants capable of participating in the "hands on" aspects of the construction and repair work.  Yet the evidence does show that post-service the appellant worked at running a small business buying military surplus products for resale and serving as the mayor of a small city in Arizona.  

According to statements attributed to the Veteran in VA examination and treatment records, he was self-employed until 2000 and served as mayor for eight years.  He also owned a bar.  This information and the May 2010 examination arguably suggests that sedentary employment might be obtainable and compatible with the Veteran's disabilities.  The Veteran's hearing testimony and the September 2013 letter of his private physician, however, suggest that the severity of his symptoms may have increased, making even sedentary employment impossible.  Given these conflicting factors further development is needed before the Board can decide whether the Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders.

Because the Veteran and the private physician attribute his claimed inability to perform sedentary employment to his back, knee and pulmonary conditions, a new examination should be arranged to determine the current severity of these disabilities.  The Board further finds that an opinion from a vocational rehabilitation specialist should be obtained to determine whether there are substantially gainful occupations that the Veteran could perform, that are consistent with his education and occupational experience despite his service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's VA treatment records since September 2010.  All records should be associated with the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an examination or series of examinations by physicians to address the current status of the Veteran's service-connected pulmonary restrictive disease, traumatic arthritis of the cervical and lumbar spine, degenerative arthritis of the metatarsophalangeal joints of the feet and degenerative joint disease of the left hip and knees.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files to include the May 2010 VA examination reports and to specifically address the September 2013 letter from the Veteran's private physician.  The examiners must provide a written opinion specifically addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the claimant's service connected disabilities alone or in combination preclude him from obtaining and retaining substantially gainful employment.  The examiner's opinion should specifically discuss claimant's lay statements indicating that back and knee joint pain, together with his breathing problems, prevent him from performing sedentary employment.   A complete rationale for any opinions expressed should be provided.

3. After the above records have been associated with the claims file, the AOJ should obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the claimant's service connected disabilities alone (i.e., traumatic arthritis of the lumbar spine with a thoracic compression fracture; cervical degenerative arthritis; degenerative arthritis of the metatarsophalangeal joints of the feet, pes planus; pulmonary restrictive disease; status post anterior dislocation of the left hip; status post blast injury with tactile sensation deficit, soft tissue deficits, grip weakness and degenerative changes of distal phalanx of the left thumb; tinnitus; hearing loss; dysthymia; degenerative changes of the first metacarpal joint of the right thumb; degenerative joint disease of the knees;  a postoperative right wrist scar,; and degenerative arthritis of the index, long, ring and little fingers of the right hand) prevent all forms of substantially gainful employment that are consistent with his education and occupational experience.  The vocational rehabilitation specialist must note that the appellant has a high school education.  He has postservice occupational experience in owning and operative a small business buying military surplus for resale and acting as the mayor of a small city.  The appellant's age MAY NOT be considered. 

In preparing any report the vocational rehabilitation specialist must address in writing the examination report requested in paragraph two of these instructions.  The claims folder, access to VBMS and Virtual VA, and a copy of this remand must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

4. The Veteran is notified that it is his responsibility to report for all examinations and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the Veteran does not report for all of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  Thereafter, the AOJ must readjudicate the claims.  If the benefit sought on appeal is denied, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

